DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.

Drawings
3.	The drawings were received on August 22, 2022.  These drawings are accepted.

Double Patenting
4.	Applicant is advised that should claim 7 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 1 and 3-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim preamble limitation is unclear because, as currently written, the word “for” after “A product packaging container” implies that the product packaging container is responsible for the functional performance of “tamper-proofing a container cap with a container body”, when clearly it is not.  The claim preamble is further unclear because structure of the product packaging container (a container cap comprising a lid; a container body) is placed in the claim preamble, but the end of the preamble sets forth further structure of the product packaging container.  Examiner provides a proposed amended claim 1 below to resolve these issues. 
Further regarding claim 1, the term “threadless neck” in line 7 lacks proper antecedent basis in the claims.  Examiner notes the claim introduces “a screwless neck” in line 2.
Further regarding claim 1, the term “the underside” in line 9 lacks proper antecedent basis in the claim.  
Further regarding claim 1, it is not clear what element “generally runs away from the rear, hinged end of the container cap”, whether it is the tape, the underside of the lid, or other element.  For purposes of this examination, the element is presumed to be the tape. 
Further regarding claim 1, the term “the front inner wall” in line 11 lacks proper antecedent basis in the claim.  
Further regarding claim 1, the inclusion of “sides” among a group of elements onto which the container cap can connect to the container body renders the group indefinite, because the implication is that if another element of the group is selected, the container body would not have sides.  Examiner suggests deleting “sides” from the grouping. 
Regarding claim 3, the terms “said cap” and “said body” lack proper antecedent basis in the claims.  Examiner notes claim 1 introduces “a container cap with a container body”.  For purposes of this examination, it will be presumed that the cap and body of claim 3 should be “said container cap” and “said container body”. 
Regarding claim 4, the term “the cap” lacks proper antecedent basis in the claims.  Examiner notes claim 1 introduces “a container cap”. 
Regarding claim 6, the term “the tape underneath said item” lacks proper antecedent basis in the claims.  While the claim does properly introduce “a tape”, Examiner notes the structural relationship locating the tape beneath “saiHe sd item” has not been previously introduced.  
Further regarding claim 6, the term “said item” lacks proper antecedent basis in the claims.  Examiner notes the claim appears to refer to any one of the “O-ring, safety shrink band, tape, plastic, or paper item”.  
Regarding claim 11, the term “the tube” lacks proper antecedent basis in the claims.  Examiner notes claim 1 introduces “a threadless tube”.  
Regarding claim 12, the term “the container” lacks proper antecedent basis in the claims.  Examiner notes claim 1 introduces “a container body”. 

7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claim 11 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 limits the tube on the cap being adhered to the body which is broader than that which is limited by claim 1 wherein the cap is adhered to the threadless neck, spout, brim, sides, or flanged top of the body).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Suggested Claim 1
9.	Examiner proposes the following structure for a proper claim 1 which overcomes the grounds of rejection above under 35 USC 112(b) of claim 1. 

Claim 1.  A tamper-evident container comprising: 
a container body comprising a screwless neck, spout, brim, or flanged top; 
a container cap comprising a lid, an opening adjacent a front inner wall, a spout, a rear, hinged end, a crater, and a threadless tube that descends vertically from the container cap and which is permanently adhered to the threadless neck, spout, brim, or flanged top of the container body, and 
a tape adhered to an underside of the lid which extends away from the rear, hinged end of the container cap, towards the front inner wall of the lid, down to a plateau on the top of the container body, and back towards the spout and the rear, hinged end of the container cap.  
Allowable Subject Matter
10.	Claims 1 and 3-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

11.	Claim 19 is allowed.

12.	The following is a statement of reasons for the indication of allowable subject matter:  The closest reference the Examiner is able to locate is US 4,711,372 (Gach) which teaches the basic structure of a flip cap (10), and which has a tamper-evidencing structure (44, 48, 50, etc.) disposed between the lid (14) and the cap body (12), but which fails to teach this being formed of a tape extending from the rear, hinged end, towards the front wall, and back towards the rear, hinged end.  No motivation can be found to modify the reference to arrive at the claimed invention. 

Response to Arguments
13.	Applicant does not appear to have presented any arguments, and thus no response is deemed necessary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733                                                                                                                                                                                                        





2. (CANCELED)  
3. (ORIGINAL) The container of claim 1 wherein said cap and body are composed of polyethylene.  
4. (ORIGINAL) The container of claim 1 wherein the cap and lid are clear or see-through.  
5. (CURRENTLY AMENDED) The container of claim 1 wherein the spout is sealed with foil, paper, or plastic~
6. (CURRENTLY AMENDED) The container of claim 1 wherein the spout is ringed by an O-ring, safety shrink band, tape, plastic, or paperthe tape underneath it said item is pulled up when the lid is opened.  
7. (CURRENTLY AMENDED) The container of claim 1 wherein the tape is 
8. (ORIGINAL) The container of claim 1 wherein the tape is adhered to the inner wall of the lid at the opening and breaks apart when the lid is opened.  
9. (CURRENTLY AMENDED) The container of claim 1 wherein the tape is made of foil, paper, or- plastic 
10. (ORIGINAL) The container of claim 1 wherein the tape is adhered to the underside of the lid and the top of the plateau and breaks apart when the lid is opened.  
11. (ORIGINAL) The container of claim 1 wherein the tube on the cap is permanently adhered to the body with a heat-activated adhesive.  
12. (ORIGINAL) The container of claim 1 where the container is a collapsible tube.  
13. (CURRENTLY AMENDED) The container of claim 1 wherein the 
14. (ORIGINAL) The container of claim 1 wherein the tape is masking tape.  
15. (CURRENTLY AMENDED) The container of claim 1 wherein the tape is attached to or is a member of a foil, paper, or plastic
- 16. (ORIGINAL) The container of claim 1 wherein the tape is a cylindrical sleeve that descends from the underside of the lid down to the top of the plateau and breaks apart when the lid is opened.  
17. (CURRENTLY AMENDED) The container wherein the cylindrical sleeve is made of foil, tape, paper, or plastic
18. (CURRENTLY AMENDED) The container wherein the cylindrical sleeve descends from the crater on the underside of the lid down to the spout on the plateau.  
19. (CURRENTLY AMENDED) A method of joining a tape having a first end, an opposite end, and a sticky side to a product packaging container comprising a container, and a cap having a lid, a front, an opening, and a plateau, comprising the steps of: placing the first end of a the tape with the sticky side onto an underside of the a rear, hinged end of the cap, pressing it the tape against the lid as it the tape runs toward a front end of the cap guiding a first punch hole in the tape around a crater descending from the underside of the lid, and continuing to press the tape against the lid until it the tape reaches the front end of the lid near the opening; lifting an opposite end of the tape back to the rear, hinged end of the cap while lining up a second punch hole in the tape to be able to go around a spout on the plateau; setting the first end of the tape with the sticky side facing down onto the plateau; closing the lidAppn. Number 16/810, 059 (Rick McCormick) AU 3733 Amnt. A contd. 6 of 8 which lowers the tape, so that it the tape settles around the second punch hole and squats in a resting position sticking to the plateau.